Per Curiam:

Arno Windscheffel, Disciplinary Administrator, filed a complaint with the Board for Discipline of Attorneys (Board), against Michael L. Waite, an attorney admitted to the practice of law in Kansas, alleging Mr. Waite had neglected a legal matter entrusted to him. At a hearing before a panel of the Board, evidence was presented in support of the complaint and respondent presented evidence in his behalf.
The panel found that respondent had been retained by John Hysell, Jr. to represent Mr. Hysell in a criminal action. Following trial, at which the defendant was convicted, respondent was directed to appeal the conviction of aggravated robbery. Respondent, after filing the notice of appeal and securing a transcript, failed and neglected, after several extensions granted by the Supreme Court, to file any brief in his client’s behalf. The case was eventually dismissed for lack of prosecution pursuant to Supreme Court Rule 5.05 (235 Kan. lxvii).
The panel found that there was clear and convincing evidence that respondent had neglected a legal matter entrusted to him in violation of DR 6-101(A)(3) (235 Kan. cxlvii) and recommended that respondent be disciplined by public censure. Respondent filed no exceptions to the Board’s report.
The Court, having considered the record herein, concurs in the findings, conclusions and recommendations of the Board.
It is Therefore by the Court Ordered that Michael L. Waite be and he is hereby disciplined by public censure and the costs of this proceeding are assessed to the respondent.
It is Further Ordered that this order be. published in the official Kansas Reports.
By order of the Court this 9th day of July, 1985.